Title: To Benjamin Franklin from Alexander Gillon, 12 June 1780
From: Gillon, Alexander
To: Franklin, Benjamin


Sir
L’Orient 12 June 1780
When I had the pleasure of seeing you last, I acquainted your Excellency that there was strong hopes, that I should want Seamen & requested your Aid which you was pleased to promise me, observing that there was no men wanted for the immediate Service of the Continent, as the Alliance had more men than she wanted, I have now the direction of One Vessell for the Service of the State of South Carolina and am about buying others, thus have come here to accept of the Services of such American Officers & Seamen as are under no Engagements to any, but as there appears difficulties that I wish to avoid, I have done but my Duty in Stateing Facts to His Excellency Monsr. De Sartine and as your Excellency was Nominated by the Rulers of America as their Representative here, I cannot do wrong in Troubling you with a Copy of said Letter, & Stateing to you what is Necessary you should know, requesting in the Name of the State of South Carolina your support; the Seamen here, at Nantes, Morlaix, St. Malo, Havre de Grace & Dunkirk, that are disengaged & that are Americans I am about entering in to the Service of that State & have therefore as you see, wrote his Excellency requesting him to acquaint the proper Officers at the above different Ports of this my business, that they may not impede it, but furnish me with the proper Passports for such Americans as I have engaged in the State Service—
As I have Officially been applied to this day, by the Officers of the Continental Frigate of War the Alliance, I conceive it to be my Duty to acquaint your Excellency therewith & therefore inclose you my reply thereto, that you may be aufait of all I do herein & to avoid misrepresentation, and that by your Superior Influence, you may direct the alarming consequence to be prevented that must follow, should any Arm’d force of this Country interfere in the regulations of the Navy of America, which Regulations have been established by our Rulers, thus no Officer can Err that abides by them & Acts conformable to the Laws of the Land—
Your Excellency well knows that I have ever avoided interfereing with the Officers & direction of any of the Continental Ships in Europe, otherwise I should have avoided all that has now happned, as you know I was clear of opinion last year, that all Vessells that appeared to be Continental in this Harbour last June & July should have directly proceeded to the Relief of the Country whose Flagg they hoisted, excepting your Excellency or the Captains of such Ships had positive orders to send them on other Cruizes, and as a further proof, you know I at same time offerd to go with all the State Officers under my direction as Volenteers in that Fleet then fitting out here if going to America, This I say proves I did not seek to interfere with Continental Officers, but Sir, when ever I am Officially called on for my opinion, I should be wanting in my Duty, did I neglect giving it, I therefore gave it (as per inclosed Copy) as an Officer and as a Citisen of America, and so Clear am I in it, that I shall trouble the Honble. the Continental Congress with a relation of all I do in this & every of my business in Europe, & shall also request the Governor of the State under whose particular direction I am, to lay my Conduct in this Matter regularly before Congress, if I have erred in this opinion it can only proceed from being Ignorant of any Order Congress has sent to Capt. Landais, to deliver up the Alliance to you, to appoint another Captain, because as Capt. Landais has a possitive Order from Congress for the Command of the Alliance & that the Admiralty or Navy Board, still address Capt. Landais as Capt. of the Alliance, he and every proper Officer in the Service must conceive it to be his Duty to take Care of his Ship, your Excellency may therefore I presume easily rectify this dispute by complying with what every officer has a right to demand before he obeys, that is, by your directing any person whom you Nominate to Superceed Capt Landais to produce your Order you gave to your Officer; to Capt. Landais, as also to the next Officer on board the Alliance, when ever your officer goes on board to take Command, and I moreover think, that Capt. Landais has a right to Demand from you a Copy of any Order that Congress has given you relative to him & the Alliance, & I also Conceive that if Capt. Landais should not be on board the Alliance, when your Officer goes on board to take Command, the first Lieut. of that Ship should also see that Order.— This Sir is Usual in all Services, else any man might go on board of any Ship & take Command of her.
I hope your Excellency will do me the justice to believe that all my Conduct herein proceeds from no other motive but a true regard to the Country I ever will revere & from a Justice that is due to every Officer in our Service, and because I am called on Officially in this unhappy business; which I conceive is in your power to redress in a few words, by furnishing Capt Landais with a Copy of Congress’s Order about him & the Alliance that orders him out of the Ship, or else by letting him act conformable to his Orders & to the Rules, our Rulers have prescribed—
This Sir may prevent very fatal Consequences, as I ever will maintain the Doctrine that no foreign Power has a right to interfere (particularly by Force) with an American Naval regulation, & that no Officer can be divested of his Command but by those who gave it him & Even then by a regular Court Martial.
Another affair causes me now to interfere in a line of Command that I never wished to see canvass’d but at home, it is Sir Abt. a number of American Officers & Seamen that are here disengaged, some of which are on board the Alliance which Ship has her full Complement of Men & most of those Surplus men, came out of a long confinement in England went on board of the Alliance to keep themselves from Starving, These very men are now prevented from coming on Shore to Enter into Actual Service & to return home, and are threatned if they leave the Ship to Enter with me, they will be carried on board by an Armed Force of this Country, This being the Case it behoves me to support those men as Freemen, who knows no Compulsion, & thus to prevent as much as in me lies this takeing place: I must therefore Crave your Excellency to join your Endeavours to procure me Letters from Monsr. De Sartine to the proper Officers at the different Sea Ports, to grant me passes for such men as I Ship that are not Engaged & that are Americans, also that they will grant me the Aid, Allies have a right to request—
Your Excellency will also observe it is my Duty to purchass the Seraphis Prize Ship of War, if the Government does not want her, and as I Know what Aid has been given to Ships of Warr of America I presume I am also intitled to it, and may with propriety request it, I am not in the least Alterd in my Zeal for to Serve the Country I revere, disapointment wets invention; the more difficulties the more Honnor, & tho I cannot exactly conceive from what Quarter, I’ve been so uniformly opposed since I have been in Europe, yet as I am now at Actual Service & am fitting out, I am Clear of Opinion any future opposition must proceed from a Superior Power & force, this I do not now presume will take place as the Matters are too farr gone to be stopt but by an opposition from Government & Ministers, Your Excellency will please to consider I address you Officially and do not mean to Offend, but to Act, Speak & write as every Freeman of America has a right to do; with every respect I have the Honor to be Your Excellency’s Most obedient & most Humble Servant
A. GillonCommodore of the Navyof the State of South Carolina
Your Excellencys reply per return of Post will oblige me under Cover to Messrs. Heretiers Foucaud Merchts. here.His Excellency Benjamin Franklin Esqr.
 
Endorsed: Recd. Monday Morning near 10 oClock June 19.— / Commodore Gillon’s Letters to B F. inclosing one to M. de Sartine another to Capt. Landais.
Notation: 12 June 1780
